DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on December 18, 2020 has been entered. The examiner notes that the claims pending in this application have been previously amended in an examiner’s amendment filed on 8/26/20.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 18, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: an upper harness bracket configured to be positioned adjacent an upper portion of the user in claim 28.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Allowable Subject Matter
Claims 28-36 are allowed.
The following is an examiner's statement of reasons for allowance: The present invention pertains to a backpack vacuum cleaner harness. It is the examiner's opinion that the art of record considered as a whole, alone or in combination, neither anticipates nor renders obvious of providing; a lower harness bracket that is separate from the upper harness bracket…, wherein the lower harness bracket is attached to the upper bracket with padding..., the pair of diverging rearwardly extending arms receiving the vacuum cleaner therebetween..., and wherein each arm is coupled to a respective one of the plurality of resilient pads, together in combination with the rest of the limitations of the independent claims.
The closest prior art consists of Rappin (2008/0172826) and Wangeby (2009/0095780). Rappin discloses a harness assembly (52) for a back pack vacuum cleaner to be worn by a user, the harness assembly is to be positioned adjacent the user's back (Figure 5), an assembly including: an upper bracket (30) to be positioned adjacent an upper portion of the user, a lower bracket (40) to engage the users waist (through the connection of the other elements) or is adjacent the user's waist (Figure 5), the lower bracket being attached to the upper bracket (Figure 2), so that the upper bracket is positioned above the lower bracket (Figure 2), the lower bracket including a central part (see figure below) with a pair of diverging rearwardly extending arms (see figure below showing upper and lower arms) between which the vacuum cleaner is to be located (Figure 5) and a plurality of resilient pads (42), at least one pad being attached to the upper bracket (upper 42, Figure 2) and to be attached to the vacuum cleaner (Paragraph 23), and with each arm having a respective one of the resilient pads attached thereto (see figure below) and that are to be attached to the vacuum cleaner (Paragraph 23), with the pads being adapted to inhibit the transmission of vibration from the vacuum cleaner to the harness and therefore the user (Paragraph 23), but lacks, a lower harness bracket that is separate from the upper harness bracket…, wherein the lower harness bracket is attached to the upper bracket with padding..., the pair of diverging rearwardly extending arms receiving the vacuum cleaner therebetween..., and wherein each arm is coupled to a respective one of the plurality of resilient pads, together in combination with the rest of the limitations of the independent claims.

    PNG
    media_image1.png
    587
    651
    media_image1.png
    Greyscale

Next, Wangeby discloses a backpack harness (10) for a vacuum cleaner (100) having an upper harness (38) and a lower harness (20), wherein the lower harness includes a pair or diverging arms (left 24 and right 24) extending from a central part (central portion of 20, Figure 2), but lacks, a lower harness bracket that is separate from the upper harness bracket…, wherein the lower harness bracket is attached to the upper bracket with padding..., the pair of diverging rearwardly extending arms receiving the vacuum cleaner therebetween..., and wherein each arm is coupled to a respective one of the plurality of resilient pads, together in combination with the rest of the limitations of the independent claims. Thus, the structure discussed above has been determined to be patentably distinct over the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682.  The examiner can normally be reached on M-F 6-2.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723